UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6528


WAYNE D. BUTTS,

                  Plaintiff - Appellant,

          v.

DR. OFOGH, Physician; DR. TRIMBUR, Asst. Physician; NURSE
CUNNINGHAM, Medical Director; MS. MCZEAL, LPN/Nurse; MS.
HICKS, LPN/Nurse; MRS. SPRAGANS, LPN/Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00140-JBF-FBS)


Submitted:   July 27, 2010                  Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Butts, Appellant Pro Se. Leslie A. Winneberger, BEALE,
BALFOUR, DAVIDSON & ETHERINGTON, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne    D.    Butts   appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the    record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Butts v. Ofogh, No. 2:09-cv-00140-JBF-FBS (E.D. Va. Mar.

1, 2010).       We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the    materials

before    the   court     and   argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2